Argued April 16, 1928.
The plaintiffs alleging that they are the children and heirs at law of Michael and Matilda Gormley, deceased, brought ejectment against defendants to recover possession, as they aver, "of a certain lot of ground [9 feet by 29 feet] lying in St. Alphonsus Cemetery, Marion Township, Butler County......" When suit was brought the plot was occupied only by a monument erected by defendants "to the family of Michael Boyce, deceased." No interment had been made in the disputed area. Plaintiffs aver that they "have title to the said lot by allotment, assignment, gift and custom of the said church [St. Alphonsus] and by open, notorious, peaceable and adverse possession for more than twenty-one years prior to the entry by the defendants, by virtue of which titles they are entitled to the possession thereof......"
Both sides agreed that by deed delivered in 1849 a tract of land, including that in dispute, was conveyed to the Right Reverend Dr. O'Connor "in trust for St. Alphonsus Church." The deed of trust is not printed in the record.
In the opinion of the court entering judgment n.o.v., it is stated that the land was conveyed "to the Bishop of the Pittsburgh Diocese of the Roman Catholic Church for church purposes." We have no other information of the terms of the trust. Plaintiffs aver that their parents, from whom they claim by descent under the intestate laws, were "pew renters in good standing, and in accordance with the customs of the said church, sometime prior to the year 1880, were allotted and assigned a certain lot of ground in the cemetery belonging to the said church on the lands purchased by the said deed [of 1849] for burial purposes"; and that the ground in dispute was part of the lot so assigned to them. Defendants aver that they are also members in good standing of St. Alphonsus *Page 549 
Church, and that part of the land in dispute was allotted to them in 1917 and part in 1918.
No documentary evidence of title in either plaintiff or defendant was produced. One of the plaintiffs testified that it had been the custom to allot ground "for burial purposes" in this cemetery. As we understand the evidence, a part of the ground in dispute was not allotted to the parents of the plaintiff, for Charles Gormley testified: "Father Morris told my sister to claim the lot to the fence in 1891." Plaintiff's parents died, one in 1895 and the other in 1898, and they were buried in their lot, adjoining the ground in dispute. There is no evidence that anyone received any right in the land except "for burial purposes."
We have then the conveyance of the tract "in trust for St. Alphonsus Church," or for "church purposes," and an allotment to parishioners in good standing of part of the land "for burial purposes," and a dispute between the parties to this suit as to which of them received that privilege and became entitled to the right of interment in the disputed area. There is no pretense that either party had a fee in the soil; both hold under the trust; the evidence supports only the conclusion that neither received any greater right than to use the land for burial purposes. It is an incorporeal hereditament, to recover which it is well settled that ejectment will not lie: Hancock v. McAvoy, 151 Pa. 460, 461, and cases there cited.
Judgment affirmed.